Citation Nr: 1626595	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-24 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to ratings higher than 10 percent each for left and right foot disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from November 1989 to October 1990.

In July 2012, he appealed a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board of Veterans' Appeals (Board) issued a decision and remand in March 2016, which granted an earlier effective date for the disability ratings assigned to the bilateral feet, and which remanded the issue of higher ratings for the bilateral feet.

For the reasons set forth below, the portion of the Board's March 2016 decision and remand that remanded the issue of the disability ratings assigned to the bilateral feet is VACATED.  The portion of the decision that awarded an earlier effective date for the award of a higher rating is left undisturbed.

ORDER TO VACATE

Subsequent to the March 2016 decision and remand, it was found that the Board erred in remanding the disability ratings for the bilateral feet.  Specifically, the Veteran's July 2012 notice of disagreement (NOD) appealed the ratings assigned in the July 2011 rating decision; however, the July 2011 rating decision was merely the implementation of the Board's decision dated in April 2011, which did increase the ratings assigned to each foot.  An RO rating decision that implements a specific award of benefits as assigned by the Board is not appealable.  See Harris v. Nicholson, 19 Vet. App. 345 (2005).

The Board considered whether the July 2012 communication should be construed as a notice of appeal to the Court of Appeals for Veterans Claims, or as a motion to reconsider, however, the communication was not timely filed to be treated as such.  The Board has the discretion to broadly construe communications from claimants, however, in this instance, the Veteran was represented by an attorney who is presumed to be well-acquainted with the procedure of veterans law.

Accordingly, the portion of the March 2016 Board decision and remand that remanded the claims of entitlement to higher disability ratings for the bilateral feet is vacated.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


